DETAILED ACTION
As per the instant Application having Application number 16/150039, this action responds to the request for continued examination dated 01/07/2021. 
At this point, claims 1, 5-6, 8, 12-13, 15, and 18-19 have been amended.  Claims 2 and 9 have been cancelled.  Claims 1, 3-8, and 10-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
 
REASONS FOR ALLOWANCE
Per the instant office action, claims 1, 3-8, 10-20 are considered as allowable subject matter.

Re claim 1, 8, and 15, Jibbe discloses a plurality of nodes configured into a mirroring system, wherein each node has various storage capabilities (Fig. 1; p. 1, ¶ 6; p. 3, ¶ 20-21).  Itoh discloses selecting multiple storages (storage systems) based on storage attributes (required capabilities) which can be the same for multiple storages (Fig. 3; p. 7, ¶ 118).  Burton discloses selecting a plurality of storage systems, which have a thin provisioning capability (Fig. 2; p. 1, ¶ 10-11; p. 5, ¶ 67).  Frattura discloses a method of monitoring multiple networked mirror destinations based on a criterion to determine if one has the capability to satisfy said criterion (i.e. selecting from a list), and if so, then configuring the destination to mirror the networked traffic (p. 1, ¶ 6-10).  Kano discloses managing a plurality of storage devices based on attributes, choosing devices with attributes that are consistent with one another and which do not conflict (p. 1, ¶ 5).  

However, Jibbe, Itoh, Burton, Frattura, Kano, and Dalal do not disclose the specific combination of “receiving, by a storage management application, a specification of one or more storage capabilities required to be used by a first logical volume to store data; within a plurality of interconnected storage systems, identifying, by the storage management application, a first given storage system based on the first given storage system being capable of implementing the one or more storage capabilities required to be used by the first logical volume to store the data; within the plurality of interconnected storage systems, identifying, by the storage management application, a second given storage system based on the second given storage system being capable of implementing the one or more storage capabilities required to be used by the first logical volume to store the data, wherein each of the storage capabilities is selected from a group consisting of a compression capability, an encryption capability and a thin provisioning capability; presenting, on an interface of the storage management application, the first given storage system and the second given storage system on a list of candidate storage systems capable of implementing the one or more storage capabilities required to be used by the first logical volume, wherein, when the second given storage system includes one or more additional storage capabilities not required by the first logical volume, the second given storage system is identified and included on the list of candidate storage systems only when each of the one or more additional storage capabilities does not conflict with the one or more storage capabilities of the first given storage system; responsive to selecting the first given storage system and the second given storage system from the list of candidate storage system on the interface, configuring the first given identified storage system to store the first logical volume, the first given identified storage system having a first physical storage controller controlling multiple respective first storage devices; configuring the second given identified storage system to store a second logical volume, the second given identified storage system having a second physical storage controller controlling multiple respective second 

Dependent claims 3-7, 10-14, and 16-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claims upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David X Yi whose telephone number is (571)270-7519.  The examiner can normally be reached on M-F 9:30-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG S GOLDSCHMIDT/Examiner, Art Unit 2132